Citation Nr: 0327483	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  99-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right shoulder disability.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from August 1987 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
right shoulder tendonopathy, and assigned a noncompensable 
evaluation.  The veteran disagreed with the level of 
disability assigned.  Subsequently, a May 2003 rating 
decision increased this rating to 10 percent, effective the 
date of the veteran's claim for service connection.  As this 
was not the maximum evaluation possible, and the veteran 
continues to maintain disagreement, this issue remains on 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993)).

The appellant submitted a VA Form 9 (Appeal to Board of 
Veterans' Appeals) in October 1999, in which she indicated 
that she wished a hearing before a Veterans Law Judge (VLJ) 
of the Board sitting at the RO.  In August 2003, the veteran 
was informed that a hearing had been scheduled for the 
following month.  She was also informed that "[I]f you are 
unable to appear at the scheduled date and time, please 
notify us in writing at least 2 weeks before your 
appointment.  You should explain why a new hearing date is 
requested . . ."  Two weeks before the hearing, the veteran 
called the RO to cancel the hearing.  She requested that the 
hearing be rescheduled.  She did not provide an explanation 
for her request to reschedule.  As she has not shown good 
cause why the hearing should be rescheduled, the request for 
a hearing is considered withdrawn.  See 38 C.F.R. §§ 20.703, 
20.704 (2002).


REMAND

The veteran is seeking an increased evaluation for a right 
shoulder disability.  At the time of her grant of service 
connection, the veteran was rated for right shoulder 
tendonopathy.

A March 2002 orthopedic report shows a 20 year history of 
right shoulder pain with treatment on and off.  Following an 
examination, the diagnosis was impingement secondary to 
instability and AC (acromioclavicular) separation.  

On VA examination in October 2002, the veteran complained of 
a continual sensation of discomfort in the right shoulder.  
Lifting overhead caused the pain to worsen, particularly with 
any weight.  On physical examination, there was tenderness in 
the right AC joint.  Impingement test was slightly positive.  
The assessment was right shoulder strain with status post AC 
separation and secondary impingement syndrome.  

X-ray examination report of the veteran showed the following:

The osseous structures appear within 
normal limits.  The right AC joint is 
basically unremarkable.  There are two 
weight-bearing AP views obtained however 
there are no non-weight bearing AP views 
obtained.  Therefore, one cannot 
(determine) whether or not there has been 
interval change with and without weight-
bearing.  If one is concerned about AC 
separation, recommend AP views . . . with 
and without weight-bearing.

Based on the above medical information, the RO increased the 
rating to 10 percent for impingement syndrome, rating the 
right shoulder under Diagnostic Code 5203 for impairment of 
the clavicle or scapula.  A 10 percent evaluation is 
warranted for malunion or nonunion without loose movement.  A 
higher evaluation is possible if the evidence shows 
dislocation of the clavicle or scapula, or nonunion of the 
clavicle or scapula with loose movement.  The medical 
evidence does not specifically address the criteria for a 
higher evaluation.  Another VA examination should be 
obtained, with the above criteria evaluated by the examiner.  
The examiner should also provide a description of the effect, 
if any, of the veteran's pain on the function and movement of 
the right shoulder.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); see 38 C.F.R. § 4.40 (2002) (functional loss may be 
due to pain, supported by adequate pathology).  

In her October 1999 substantive appeal, the veteran indicated 
that she sent the results of a right shoulder MRI dated 
January 1999.  This MRI, she claimed, showed degenerative 
changes as well as spurs.  The Board is unable to locate an 
MRI dated in January 1999, or one showing any degenerative 
changes, in the claims file.  Although there is an undated  
report of an MRI signed by D. Willig, M.D., in the claims 
file, this only shows tendonopathy.  The veteran should be 
contacted and asked either to provide a copy of this MRI, or 
to provide the necessary release so that the RO may obtain 
this record on her behalf.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should schedule the veteran 
for an examination to determine the 
nature and extent of her right shoulder 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should examine the veteran and state 
whether there is nonunion of the clavicle 
or scapula, and if so whether it is with 
loose movement or without loose movement.  
All necessary tests should be conducted, 
including X-ray examination of the right 
shoulder in weight bearing and non-weight 
bearing views, as deemed appropriate by 
the examiner.  The examiner should 
provide complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the veteran's pain 
on the function and movement of the right 
shoulder.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see 38 C.F.R. § 4.40 
(2002) (functional loss may be due to 
pain, supported by adequate pathology).  

3.  The RO should contact the veteran and 
ask her to either provide a copy of the 
January 1999 MRI report of the right 
shoulder, identified by her as showing 
degenerative changes as well as spurs, or 
the necessary release so that the RO may 
obtain this record directly from the 
provider.  

4.  The RO should readjudicate the issue 
of entitlement to an increased evaluation 
for a right shoulder disability.  This 
should include consideration of all 
evidence of record, including any 
evidence added to the record since the 
May 2003 supplemental statement of the 
case.  If the benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
pertaining to the claim.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




